— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of felony murder and two counts of robbery in the second degree, defendant contends that the court erred in admitting certain statements by the victim under the excited utterance exception to the hearsay rule. With respect to the victim’s statement, "My wallet, my wallet,” defendant failed to register an objection and thus has failed to preserve any alleged error for review (see, CPL 470.05 [2]). With respect to the victim’s statement that "two black guys beat [me] up”, we find that the statement was made close in time to the struggle in which the victim received a fatal stab wound, without opportunity for studied reflection, and therefore was properly admitted over objection (see, People v Edwards, 47 NY2d 493, 497-499).
Defendant also argues that Supreme Court improperly permitted bolstering testimony. Defense counsel’s general objection to such testimony on hearsay grounds was insufficient to preserve that issue for our review. Defendant’s contention that the court erred in permitting testimony concerning defendant’s failure to complain to the police about injury to his leg also is unpreserved. We decline to reach either issue in the interest of justice. We have examined defendant’s remaining arguments on appeal and find them to be without merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Doerr, Green, Pine and Lowery, JJ.